544 P.2d 436 (1975)
Maynard ALVES and Jacolyn Alves, husband and wife, Appellants,
v.
Horton BUMGUARDNER and Darlene Bumguardner, husband and wife, Respondents.
No. 7921.
Supreme Court of Nevada.
December 22, 1975.
James F. Sloan, Reno, for appellants.
C.E. Horton, Ely, for respondents.

OPINION
PER CURIAM:
Appellants contend the district court erroneously determined that the parties intended certain small tools and equipment to be included in the sale of appellants' ranch to respondents.
The court's determination is based on substantial evidence and will not be set aside on appeal. County of Clark v. Lucas, 91 Nev. 263, 534 P.2d 499 (1975); Kulik v. Albers Incorporated, 91 Nev. 134, 532 P.2d 603 (1975); Fletcher v. Fletcher, 89 Nev. 540, 516 P.2d 103 (1973); Picking v. Day and Night Elec., Inc., 87 Nev. 5, 479 P.2d 461 (1971).
Appellants argue that the Uniform Commercial Code is applicable to the transaction. In that this argument is first raised on appeal and supported by no authority, *437 we will not entertain it. Solar, Inc. v. Electric Smith Constr., etc., 88 Nev. 457, 499 P.2d 649 (1972); Howarth v. El Sobrante Mining Corp., 87 Nev. 492, 489 P.2d 89 (1971); Britz v. Consolidated Casinos Corp., 87 Nev. 441, 488 P.2d 911 (1971); Young Elec. Sign Co. v. Erwin Elec. Co., 86 Nev. 822, 477 P.2d 864 (1970).
Numerous other contentions of appellants being without merit, we affirm the district court's judgment.